Title: From George Washington to Brigadier General Anthony Wayne, 9 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir,
          New Windsor July 9th 1779
        
        While the enemy are making excursions to distress the country it has a very disagreeable aspect to remain in a state of inactivity on our part—The reputation of the army and the good of the service seem to

exact some attempt from it—The importance of Stoney Point to the enemy makes it infinitely desireable that could be the object—The works are formidable; but perhaps on a fuller examination they may be found accessible—A deserter yesterday informed me there was a sandy beach on the South side running along the flank of the works and only obstructed by a slight abbatis which might afford an easy and safe approach to a body of troops. I wish you to take every step in your power to ascertain this and to gain a more accurate knowlege of the position in general particularly on the flanks and in the rear. Would it answer to send in a trusty intelligent fellow from you in character of a deserter, on some plan that might enable him to return with expedition?
        I beg you to inform yourself all you can, and to give me your opinion of the practicability of an attempt upon this post. If it is undertaken I should conceive it ought to be done by way of surprise in the night.
      